In a negligence action to recover damages for personal injuries, the plaintiff appeals from a judgment of the Supreme Court, Queens County (Barn-brick, J.), dated May 21, 1987, which was in favor of the plaintiff and against the respondents in the principal sum of $5,000, upon a jury verdict.
Ordered that the judgment is affirmed, with costs.
At the trial of this action arising from a chain-reaction automobile collision in which the plaintiff was a passenger in the third of five automobiles, the trial court properly submitted the "seat belt defense” to the jury inasmuch as the respondents had demonstrated, through an engineer properly qualified as an expert, "a causal connection between the plaintiff’s nonuse of an available seat belt and the injuries and damages sustained” (Spier v Barker, 35 NY2d 444, 450).
Moreover, the court properly exercised its discretion in temporally limiting the plaintiff’s recovery for conscious pain and suffering to that period for which corroboration by a certified medical record existed, in the absence of expert medical testimony with respect thereto (see, Shaw v Tague, 257 NY 193; Hoffman v Ryan, 101 Misc 2d 845).
We have examined the remainder of the plaintiff’s claims, consisting of challenges to evidentiary rulings and the charge, and find them to be without merit. Bracken, J. P., Weinstein, Rubin and Sullivan, JJ., concur.